Exhibit 10.1





FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
 
SERIES 2000-A SUPPLEMENT TO THE MASTER LEASE RECEIVABLES
 
ASSET-BACKED FINANCING FACILITY AGREEMENT
 


 
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SERIES 2000-A SUPPLEMENT TO THE
MASTER LEASE RECEIVABLES ASSET-BACKED FINANCING FACILITY AGREEMENT (this
“Amendment”), made as of September 25, 2007, is entered into by and among MARLIN
LEASING CORPORATION (“MLC”), individually, and as the Servicer, MARLIN LEASING
RECEIVABLES CORP. IV (“MLRC”), as the Obligors’ Agent, MARLIN LEASING
RECEIVABLES IV LLC, as the Obligor, DEUTSCHE BANK AG, NEW YORK BRANCH (“DEUTSCHE
BANK”), as the Agent, and WELLS FARGO BANK, N.A. (“Wells Fargo”), as the
Trustee.  Capitalized terms used and not otherwise defined herein shall have the
meanings given to such terms in the Supplement (as defined below).
 
R E C I T A L S
 
WHEREAS, MLC, in its capacity as the Servicer, MLRC, in its capacity as the
Obligors’ Agent, and Wells Fargo, in its capacities as Trustee and Back-Up
Servicer, entered into that certain Master Lease Receivables Asset-Backed
Financing Facility Agreement, dated as of December 1, 2000 (such agreement as
amended, modified, restated, replaced, waived, substituted, supplemented or
extended, the “Master Agreement”), which Master Agreement was amended and
supplemented by the Second Amended and Restated Series 2000-A Supplement to the
Master Agreement dated as of September 28, 2006 among certain of the parties
hereto, (such agreement as amended, modified, restated, replaced, waived,
substituted, supplemented or extended, the “Supplement”); and
 
WHEREAS, the parties hereto desire to amend the Supplement in certain respects
as provided herein;
 
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
SECTION 1.  Amendments.
 
(a)           Clause (i) of the definition of “Applicable Discount Rate” set
forth in Section 2.01 of the Supplement is hereby amended and restated in its
entirety to read as follows:
 
 
(i)
(v) 1.25% plus (w) the Servicing Fee of 1.00% plus (x) the Trustee’s Fee of
0.015% plus (y) the Back-Up Servicer’s Fee of 0.03% plus (z) the Increased
Servicer Fee of 0.25%; and

 
(b)           The defined term “Fee Rate” set forth in Section 2.01 of the
Supplement is hereby deleted in its entirety.
 
(c)           The defined term of “Termination Date” in Section 2.01 of the
Supplement is hereby amended and restated in its entirety to read as follows:
 
“Termination Date” means the earliest to occur of: (i) March 24, 2008 or such
later date as the parties (with the express written consent of the Agent) may
hereafter agree in accordance with Section 4.01(i), (ii) the day designated as
the Termination Date by the Obligor on sixty (60) days’ prior written notice to
the Agent, (iii) the day on which the Series Controlling Party declares the
occurrence of the Termination Date or on which the Termination Date
automatically occurs pursuant to Section 5.01, (iv) the 90th day following the
date on which the Agent has delivered a written notice to the Transferor to the
effect that the most recent audit completed by the Agent or its designee of the
Transferor’s origination, servicing and documentation procedures has revealed to
the Agent deficiencies which it reasonably believes creates a material adverse
effect on the facility and (v) a Hedge Counterparty fails to satisfy the
definition thereof and is not replaced within fifteen (15) Business Days by a
Person satisfying the definition thereof.
 
SECTION 2.  Supplement in Full Force and Effect as Amended.  Except as
specifically amended hereby, all provisions of the Supplement shall remain in
full force and effect. After this Amendment becomes effective, all references to
“hereof,” “herein,” or words of similar effect referring to the Supplement shall
be deemed to mean the Supplement as amended hereby. This Amendment shall not
constitute a novation of the Supplement, but shall constitute an amendment
thereof. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Supplement other than as set forth
herein.
 
SECTION 3.  Representations.  Each of the parties hereto represent and warrant
as of the date of this Amendment as follows: (a) the execution, delivery and
performance by it of this Amendment are within its powers, have been duly
authorized; (b) this Amendment has been duly executed and delivered by it; and
(c) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity.
 
SECTION 4.  Miscellaneous.
 
(a)  This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.
 
(b)  The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
 
(c)  This Amendment may not be amended or otherwise modified except as provided
in the Supplement.
 
(d)  The failure or unenforceability of any provision hereof shall not affect
the other provisions of this Amendment.
 
(e)  Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.
 
(f)  This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.
 
(g)  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS.
 


 
[The Remainder Of This Page Is Intentionally Left Blank]
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
MARLIN LEASING CORPORATION, in its individual capacity and as Servicer


 
By: __________________

 
Name:  Lynne Wilson

 
Title:    Senior Vice President





MARLIN LEASING RECEIVABLES CORP. IV, as the Obligors’ Agent


 
By: __________________

 
Name:  Lynne Wilson

 
Title:    Vice President





MARLIN LEASING RECEIVABLES IV, LLC, as the Obligor


 
By:MARLIN LEASING RECEIVABLES CORP IV, as Managing Member



 
By: __________________

 
Name:  Lynne Wilson

 
Title:    Vice President



 
DEUTSCHE BANK AG, NEW YORK BRANCH, as Agent





 
By: __________________

 
Name:

 
Title:





 
By: __________________

 
Name:

 
Title:







WELLS FARGO BANK, N.A., as Trustee




 
By: __________________

 
Name:

 
Title:


